Claims 20 to 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/14/22.

Claims 1 to 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, and the claims that depend thereon, the limitation “or G7 is also a hydrogen” is confusing since hydrogen is an option in the earlier definition of G7.  As such it is unclear what weight to give this language.
	In claim 4 reference to “its corresponding tetramer” is confusing. Note that the organosilane monomer (i) actually includes tetramers as well as monomers having high-er and lower number of repeating units such that the breadth of this tetramer is unclear.  
For instance, if the there are already 4 siloxy units in the organosilane (i), does the tetramer contain 16?  On the other hand, if the organosilane monomer (i) has 4 siloxy units, one could consider this a tetramer and then it could not have a different diffusion coefficient.
	In claim 13 the word “or” should be present after “chromophores” so that the two different additives are clearly distinguished. 
	In claim 14 the term “preferably” confuses the scope of this claim.
	While not indefinite per se, the Examiner notes that “in PE retention” should be “a PE retention” in claim 17.

For claim interpretation purposes the Examiner notes the following.  The PE in claims 17 and 19 refers to polyethylene and the PE retention property is fully defined on page 28 of the specification.  Also while the hindered amine light stabilizer (XI) technically allows for compounds having no alkoxy groups, it is specifically referred to as an alkoxysilane such that this must contain at least one alkoxy group.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 13, 17, 18, 19 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bertini et al. in view of Borzatta et al.
	Bertini et al. teach a method of extending the life of in service electrical cable, the same method as found in claim 1.  Note that this cable has a stranded conductor and an interstitial void volume, as found in claim 2.  See for instance paragraph 5.  The method of Bertini et al. injects a dielectric enhance fluid into the void volume in a comparable manner as that claimed.  Again see paragraph 5 as well as the following paragraphs.  This differs from that claimed in that it does not specifically teach the injection of an organoalkoxysilane functional additive (i) or (ii) as claimed. 
	Paragraphs 134 and on teach the components in this injected fluid.  Of particular importance see paragraph 156 which teaches that hindered amine light stabilizers can be added.  Bertini et al. teach that such materials are well known in the art to scavenge free radicals and mitigate the damage caused by UV emissions.  
	Borzatta et al. teaches piperidine compounds containing silane groups that meet the organofunctional additive (i) of formula (XI).  See the abstract as well as the various compounds shown in columns 1 and 2 and the working examples.  These are hindered amine compounds.  Column 1, line 5 to 10 teaches that these silanes function as light stabilizers and as heat and oxidation stabilizers.  Note that these are embraced by the general teaching of hindered amine light stabilizers in Bertini et al.
	As such one having ordinary skill in the art would have found it obvious to inject the hindered amine light stabilizer of Borzatta et al. into the interstitial void volume in the method for extending the useful life of an electrical cable of Bertini et al. with the expect-ation of obtaining useful and predictable results.  
	With regard to the requirement of a catalyst (b), the Examiner notes that this the presence of such a compound is obvious over the teachings of Bertini et al.
	On one hand, note that paragraph 163 teaches that the components of the fluid composition can be used in combination.  Note too that paragraphs 141 and on teach that organosilanes having condensable groups can be used and, when they are used, condensation catalysts are used in conjunction (paragraph 143).  From this one having ordinary skill in the art would have been motivated to combine an alkoxysilane with the hindered amine stabilizer as the injected fluid in Bertini et al. and thus found have found the presence of a catalyst obvious. Please note that the addition of such an alkoxysilane meets the requirements of claims 3 and 7.  
	In addition to the teaching in paragraph 163 that the compounds can be used in combination, note that it is prima facie obvious to combine two compositions, each of which is taught by prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.  The idea for combining said compositions flows logically from their having been individually taught in the prior art.  From this the skilled artisan would have found the combination of different fluids useful in the method of Bertini et al. to have been obvious, with the expectation of obtaining useful and predictable results.
	On the other hand, note that paragraph 143 teaches that a condensation catalyst can be used in combination with an alkoxysilane to promote the hydrolysis and conden-sation thereof.  As such the skilled artisan, recognizing that the organosilane hindered amine light stabilizers of Borzatta et al. possess Si bonded alkoxy groups, would have been motivated to add a catalyst to the hindered amine light stabilizer fluid of Borzatta et al. in an effort to promote the desired condensation of the Si bonded alkoxy groups.  	
	In view of that noted supra, each of claims 1 to 3 is rendered obvious by this combination of references.
	For claims 4 and 17 to 19 note that the organosilane monomer in Borzatta et al. is the same as that claimed.  Any property necessarily found in the organosilane of the claims will necessarily be present therein in the prior art organosilane such that this property will be met by the combination of references noted supra.
	For claims 5 and 6 see the additives found in paragraphs 148 and on, again noting that the compounds can be used in combination.  
	For claims 8 to 12 see the specific alkoxysilanes found in Table 2.  See also the preferred silanes found in the end of paragraph 142.
	For claim 13 see again the compounds in Borzatta et al.
	For claim 26, note that this does not specifically require the compound as claim-ed.  Rather this simply limits the selection of the additive (ii).

The subject matter in claims 14 to 16 is neither taught nor suggested by the prior art.  There is nothing that teaches or suggests the presence of these compounds in combination with the totality of the claim limitations found in claim 1.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan, can be reached at 571-272-1119.  The Examiner’s fax number is 571-273-1090.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


Mgm
11/19/22


/MARGARET G MOORE/Primary Examiner, Art Unit 1765